Citation Nr: 1032068	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for essential tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1971 and from February 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In July 2009, the Veteran testified before a Veterans Law Judge 
(VLJ) who is no longer employed by the Board.  A transcript of 
the hearing is associated with the claims file.  In June 2010, 
the Board sent the Veteran a letter informing him that the law 
requires that the VLJ who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  The letter 
requested that the Veteran inform VA if he wanted another Board 
hearing within 30 days.  To date, no response has been received 
from the Veteran.  The Board, then, finds that the Veteran is not 
entitled to a new hearing and that all due process has been 
satisfied with respect to the Veteran's right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notification 
when further action is required on the part of the Veteran.


REMAND

The Veteran is seeking service connection for a disability 
manifested by tremors involving his hands and head.  He has 
asserted that service connection is warranted because he first 
noticed shaking in his hands in approximately 1968, during his 
first period of active duty service, and his tremors have 
progressively worsened since that time.  

The Veteran testified that he sought treatment during service but 
the regular medical clinic did now know if his problem was 
neurological and he was sent to the psychiatric clinic.  He 
testified that he was given sessions and prescribed medication, 
which did not help his symptoms, and that he stopped going to his 
psychiatric sessions because they could not tell him what was 
wrong.  

The service treatment records do not contain any complaints, 
treatment, or findings specifically related to tremors manifested 
during service.  However, the treatment records corroborate the 
Veteran's testimony regarding his in-service treatment.  The 
treatment records reflect that the Veteran sought treatment for 
nervousness in September 1968.  There are no details provided 
regarding the Veteran's nervousness or the specific symptoms he 
was experiencing at the time but the September 1968 treatment 
record reflects that he was given a referral to the neurology 
clinic.  Despite the referral to neurology noted in September 
1968, there are no treatment records which reflect that the 
Veteran was seen in the neurology clinic.  Instead, the treatment 
records reflect that he was treated in the psychiatric clinic 
following his initial treatment for nervousness, but there are no 
subsequent complaints or findings related to tremors.  

Nevertheless, a layperson is competent to provide evidence 
regarding events of which they have personal knowledge and of 
disabilities or symptoms that are capable of observation and 
report.  See 38 C.F.R. § 3.159(a)(2) (2009).  Therefore, the 
Veteran's report that he first noticed hand shaking during his 
first period of service is considered competent lay evidence of 
hand shaking during service.  Likewise, the Veteran has submitted 
buddy statements from two individuals who served with him during 
his second period of service and worked with him in post-service 
employment.  The buddy statements indicate that the individuals 
observed slight shaking or tremors in the Veteran's every day 
behavior, which resulted in him being nicknamed "Shakey Bob."  
See lay statements from Major J.B. and K.M., dated June 2005 and 
July 2006.  These buddy statements are considered competent lay 
evidence that the Veteran manifested shaking or tremors during 
his second period of active service and thereafter.  

The evidentiary record contains VA outpatient treatment records 
which reflect that the Veteran has been diagnosed with essential 
tremors.  See VA outpatient treatment records dated August 2006 
to January 1020.  The post-service treatment records reflect that 
the Veteran suffers from tremors affecting his head and upper 
extremities.  See September 2006 treatment record.  There is, 
however, no indication as to the etiology of the Veteran's 
tremors, including a medical opinion that addresses the 
likelihood that the Veteran's essential tremors are related to 
his active military service.  

In this context, the Board notes the Veteran has not been 
afforded a VA examination in conjunction with this claim.  Under 
the VCAA, VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability may be associated with service, 
and the record does not contain sufficient information to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
Veteran has provided competent lay evidence that he manifested 
hand shaking during both periods of active duty service and that 
he continued to suffer from tremors after service, which is 
evidence that his current tremors may be associated with service.  

As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the likelihood 
that his current essential tremors are causally related to 
service.  See 38 C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 
18 Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable possibility" 
that an examination would aid in substantiating the veteran's 
claim).  Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a fully 
informed decision. 

In addition, at the July 2009 hearing, the Veteran testified that 
he received disability benefits from the Social Security 
Administration (SSA).  While the Veteran did not identify the 
specific disability for which he receives SSA benefits, the Board 
finds that his SSA records may contain information and evidence 
that may be pertinent to this claim.  Indeed, VA's duty to assist 
the Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2009).  
Therefore, because these records may contain pertinent 
information to this claim, VA is obligated to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security benefits, 
including all medical records and copies of 
all decisions or adjudications.  All negative 
responses should be fully documented in the 
claims file.  

2.  Schedule the Veteran for a VA 
Neurological Disorders examination.  The 
claims file must be reviewed in conjunction 
with the examination.  The examiner should 
identify all current neurological 
disabilities, to include discussion of the 
essential tremors.  The examiner should then 
opine, based on the competent lay and medical 
evidence discussed above, opine as to whether 
it is at least as likely as not that any 
currently diagnosed neurological condition 
manifested as essential tremors is caused or 
aggravated by military service.  .

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


